UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 UBIQUITECH SOFTWARE CORPORATION (Exact name of registrant as specified in its charter) Colorado 20-5566275 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 7730 East Belleview Ave. #A202 Englewood, CO 80111 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Not applicable Title of each class Name of each exchange on which to be so registered each class is to be registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates:333-147046 (ifapplicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered. The Registrant hereby incorporates its filing pursuant to Rule 424(b), dated October 31, 2007. Item 2. Exhibits. The Registrant hereby incorporates its filings pursuant to Form SB-2, dated October 31, 2007 and November 19, 2007. SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Ubiquitech Software Corporation November 27, 2007 /s/ Brian Sobnosky Brian Sobnosky Chief Executive Officer * Print the name and title of the signing officer under his signature.
